NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2099
                                       ___________

                                       YAN YAN,

                                                       Appellant
                                             v.

                  FOX CHASE CANCER CENTER; HUA-YING FAN
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civ. No. 2:12-cv-03858)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 20, 2015
          Before: CHAGARES, KRAUSE and GREENBERG, Circuit Judges

                            (Opinion filed: October 22, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Yan Yan appeals from two orders of the District Court denying her post-judgment

motions in her employment discrimination action. We will affirm.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Yan filed a complaint in the District Court alleging that her employers, Defendants

Fox Chase Cancer Center (“FCCC”) and Dr. Hua-Ying Fan, discriminated against her

based on her sex, national origin, and race in violation of Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. § 2000e, and the Pennsylvania Human Relations Act

(“PHRA”), 43 Pa. Cons. Stat. Ann. § 951. She also alleged that the Defendants violated

the Equal Pay Act, 29 U.S.C. § 206, by paying her less than a male employee. Following

discovery, the Defendants filed a motion for summary judgment, which the District Court

granted on September 18, 2014. Yan filed a timely motion for reconsideration of that

order, which the District Court denied on October 30, 2014. Yan then filed a timely

appeal of those orders. The appeal was docketed in this Court at C.A. No. 14-4392.

       Yan subsequently filed in the District Court several motions and letters

challenging the District Court’s earlier grant of summary judgment and seeking

miscellaneous relief relating to discovery.1 She also requested that the District Court

impose sanctions upon the Defendants for their alleged failure to comply with a request

for discovery that she had served upon them after final judgment had been entered in the



1
  Yan filed a motion requesting that the District Court reopen her case so that she could
present additional documents and exhibits in support of her employment discrimination
claims. She also presented a letter highlighting certain documents she had filed
previously and requesting that the District Court reconsider its decision granting
summary judgment. Additionally, she filed a “notice of injury claim for remedy and
subpoena” wherein she appeared to request that the District Court direct FCCC to provide
her with additional discovery. Finally, she filed a motion seeking an order from the
District Court directing the Pennsylvania Human Relations Commission (PHRC) to
reopen a landlord-tenant case that she commenced with the PHRC in 2013.
                                             2
case. In April 2015, the District Court entered two orders denying Yan’s various post-

judgment requests for relief. This appeal followed.2

       We have jurisdiction pursuant to 28 U.S.C. § 1291.3 We may affirm on any basis

supported by the record. See Erie Telecomms., Inc. v. City of Erie, 853 F.2d 1084, 1089

n.10 (3d Cir. 1988). Having reviewed the record, we determine that the District Court

appropriately denied Yan’s post-judgment motions.

       By the time that Yan filed her motions in the District Court, final judgment had

already been entered in her case. Because Yan did not seek relief under a specific

Federal Rule of Civil Procedure, and mindful that Federal Rules of Civil Procedure 59

and 60 govern the opening of final judgments, we consider whether Yan was entitled to

relief under either provision.

       First, Yan was not entitled to relief under Rule 59(e). Her motions, filed beyond

the twenty-eight days provided for under the Rule, see Fed. R. Civ. P. 59(e), did not

present any valid basis for reconsideration, see Max’s Seafood Cafe by Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (explaining that reconsideration is warranted

if a litigant shows “(1) an intervening change in the controlling law; (2) the availability of


2
 Yan has also filed in this Court motions seeking to be awarded money damages and
costs.
3
  To the extent that Yan’s brief challenges either the District Court’s May 11, 2015 order
granting summary judgment to the Defendants, or its October 30, 2014 order denying her
reconsideration motion, we decline to review any issues with respect to those orders. As
mentioned, Yan filed a separate appeal of those decisions and was afforded the
opportunity to present any arguments with respect to those orders in that appeal.
                                              3
new evidence that was not available when the court [ruled]; or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice.”) (citation omitted). Second,

Yan was not entitled to relief under Rule 60(b) because her filings did not set forth any

basis for granting relief under the Rule, including the catch-all provision in Rule 60(b)(6)

that allows a court to relieve a party from a judgment for “any other reason that justifies

relief.” See Fed. R. Civ. P. 60; see also Budget Blinds, Inc. v. White, 536 F.3d 244, 251

(3d Cir. 2008). Even construing her filings liberally, we do not discern any conceivable

basis to reopen the judgment.4

         Additionally, to the extent that Yan sought to challenge in her post-judgment

filings the District Court’s decision to grant summary judgment in favor of the

Defendants, the District Court correctly denied relief because Rule 60(b) is not a

substitute for an appeal. See Smith v. Evans, 853 F.2d 155, 158 (3d Cir. 1988), overruled

on other grounds, Lizardo v. United States, 619 F.3d 273, 276-77 (3d Cir. 2010).

Furthermore, because final judgment had already been entered in Yan’s case, the Court

did not abuse its discretion in declining to grant her leave to reopen the proceedings in

order to engage in additional discovery. Nor did the District Court abuse its discretion in

declining to reopen the case in order to impose sanctions. See Gary v. Braddock

Cemetery, 517 F.3d 195, 201 (3d Cir. 2008).5


4
  We review the denial of Rule 60(b) relief for abuse of discretion. See Coltec Industries,
Inc. v. Hobgood, 280 F.3d 262, 269 (3d Cir. 2002).
5
    We also conclude that the District Court did not err in denying Yan’s apparent motion
                                               4
      For these reasons, we will affirm the District Court’s orders. Yan’s motions

seeking the award of money damages and costs are denied.




seeking an order directing the PHRC to reopen her administrative case. Such a request
did not present any grounds for reopening her District Court case. Moreover, federal
courts do not have ordinary oversight responsibility over state agencies like the PHRC.
Cf. Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 286 (1970).
                                            5